Hines, Justice.
Millius Bland Banks appeals the dismissal of his pre-trial application for writ of habeas corpus based on his contention that he was illegally denied bail. Following a hearing on Banks’s petition, the habeas court ruled that, “ [i] t is not for [the habeas] court to review the ruling denying this defendant bond in pending criminal cases before another judge of this court. Should the defendant desire to do so, he is authorized by law to seek review in the appellate courts of the order denying him bond.” But the habeas court erred in determining that it lacked authority to review the denial of bond. See Mullinax v. State, 271 Ga. 112 (515 SE2d 839) (1999); Smith v. Nichols, 270 Ga. 550 (512 SE2d 279) (1999). Accordingly, we reverse the dismissal of Banks’s habeas petition and remand the matter to the habeas court for a determination on the merits.

Judgment reversed and case remanded.


All the Justices concur.